Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1-4, 6 and 16-18 are currently under examination, wherein claim 1 has been amended and claims 16-18 have been newly added in applicant’s amendment filed on August 17, 2022.
Status of Previous Rejections
2.	The previous rejections of claims 1-4 and 6 under 35 U.S.C. 103 and on the ground of nonstatutory obviousness-type double patenting as stated in the Office action dated May 23rd, 2022 have been withdrawn in light of applicant’s amendment filed on August 17, 2022. New grounds of rejection have been established as follows. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-4, 6 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over WO (2018-017072 A1).
	With respect to claims 1-4, 6 and 16-18, WO (‘072 A1) discloses a 3D printing material set (i.e. the kit as claimed) comprising a binding ink (i.e. the binder fluid as claimed) including by weight 0.1-15.0% latex and an aqueous liquid vehicle; a fusing ink (i.e. the gas-precursor fluid as claimed) including by weight 0.1-20.0% carbon black as a fusing agent dispersed in an aqueous liquid vehicle, an organic co-solvent and a surfactant (i.e. the dispersing agent as claimed); and a particulate build material including by weight up to 100% ceramic powders (e.g. aluminum oxide, titanium oxide and tungsten carbide) (paragraph [0017]) and metal powders (e.g. aluminum and titanium) (paragraph [0026]) based on a total weight of the particulate build material wherein the fusing ink is devoid of latex particles and the ceramic or metal powders having an average particle size of about 0.01-200.00 µm (abstract, Tables 1 and 4, paragraphs [0002], [0016]-[0027] and [0034]-[0037]). WO (‘072 A1) further discloses that the aqueous liquid vehicles in the binding ink and fusing ink comprises by weight about 77% of water and about 23% of a co-solvent respectively based on a total weight of aqueous liquid vehicle components (paragraph [0035] and [0060]); and the binder ink and fusing ink comprise by weight 85-99.9% (paragraph [0036]) and 91% (paragraph [0060]) of aqueous liquid vehicle respectively. The content ranges of the latex, carbon black, ceramic or metal powders, water, co-solvent and aqueous liquid vehicle components and the particle size range disclosed by WO (‘072 A1) overlap the claimed ranges respectively. A prima facie case of obviousness exists. See MPEP 2144.05 I. it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed ranges within the disclosed ranges of WO (‘072 A1) with an expectation of success because WO (‘072 A1) discloses the same utility over the entire disclosed ranges.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4.	Claims 1-4, 6 and 16-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,857,727 B2 which is a patent family member of WO (‘072 A1).  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-15 of U.S. Patent No. 10,857,727 B2 discloses a 3D printing material set, which is the same or obvious from the claimed 3D printing kit (see the rejections of claims 1-4, 6 and 16-18 over WO (‘072 A1) above for details).
In the instant case, the above rejection is, in part, based on the specification of a previously issued patent, rather than the claims (see the rejections of claims 1-4, 6 and 16-18 over WO (‘072 A1) for details). 
In support of the use of this material, the examiner notes the following excerpt from MPEP section 804 II(B)(1): When considering whether the invention defined in a claim of an application is an obvious variation of the invention defined in the claim of a patent, the disclosure of the patent may not be used as prior art. This does not mean that one is precluded from all use of the patent disclosure. The specification can always be used as a dictionary to learn the meaning of a term in the patent claim. In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968).  Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because only "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined." Thus, the courts have held that it is permissible to use the specification in determining what is included in, and obvious from, the invention defined by the claim on which the rejection is based. This is true even where elements are drawn from the specification describing the claimed invention which are not elements in the claim itself.
Response to Arguments
5.	The applicant’s arguments filed on August 17, 2022 have been fully considered but they are not persuasive.	
First, the applicant argues that WO (‘072 A1) does not teach the particulate build material as claimed. In response, see the new ground of rejection of the claimed material above.
Second, the applicant argues that WO (‘072 A1) teaches away from using carbon black with metal powders. In response, the examiner notes that WO (‘072 A1) discloses that the particulate build material includes metal powders (paragraph [0026]) and the fusing agent includes carbon black (paragraph [0021] and [0022]) as discussed above. Therefore, WO (‘072 A1) does not teach away from using carbon black with metal powders at all. Furthermore, carbon is a well-known reducing agent to reduce a metal oxide to metal with a reaction gaseous by-product of carbon dioxide or carbon monoxide.
Third, the applicant argues that the examiner does not state which part of the specification are being referred to in the double patenting rejection and provide any details about why the instant claims are obvious from the claims of US 10,857,727. In response, the examiner notes that US 10,857,727 B2 is a patent family member of WO (‘072 A1). The examiner has provided all the details in the rejections of claims 1-4, 6 and 16-18 as being unpatentable over WO (‘072 A1) above, wherein the rejections are mainly based on the specification of WO (‘072 A1).




  
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733


9/13/2022